UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6532



In Re:   BRIAN TIMOTHY HUGGINS,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-4527)


Submitted:   April 17, 2002                 Decided:   April 29, 2002


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Brian Timothy Huggins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Timothy Huggins petitions this court for a writ of

mandamus directing the district court to require the United States

to respond to his 28 U.S.C.A. § 2255 (West Supp. 2001) motion,

which Huggins filed in November 2001.   The district court docket

sheet reveals that on March 27, 2002, the district court ordered

the United States to respond.   Accordingly, Huggins has received

the relief he seeks.   We deny the motion for leave to proceed in

forma pauperis and dismiss the mandamus petition as moot.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before us and argument

would not aid the decisional process.




                                                PETITION DISMISSED




                                2